DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.  Claims 1, 8, and 15 are independent and currently amended.  Amendments to claims are accepted.  

3.	The IDS submitted on 5/12/2021 has been considered.

Response to Arguments

4.	Applicant's arguments filed 6/2/2021 have been fully considered; however, they are not persuasive based on new ground(s) of rejection.  Notice that rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for claims 1-20 are removed due to claim amendments.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramatchandirane (US PG Pub. 2016/0276674) in view of Winner (US PG Pub. 2016/0065541) and further in view of Brown (US PG Pub. 2018/0270065).
	As regarding claim 1, Ramatchandirane discloses A method, implemented on a machine having at least one processor, storage, and a communication platform for secure data management by a record owner, comprising: 
	receiving, from a service provider via the communication platform, a request for validating one or more data items in order to carry out a transaction between the record owner and the service provider [FIG. 28, para. 237-239; FIG. 29A and para. 246-247; receiving a proposed transaction]; 
sending the request to a trusted party seeking to validate the one or more data items, wherein the trusted party is authorized to access the one or more data items [para. 240 and 250; transmitting a request including the proposed transaction to remote payment server]; 
carrying out authentication of the record owner required for accessing one or more data items [para. 61 and 233; authenticating the user]; 
Ramatchandirane does not explicitly disclose receiving, from the trusted party upon successful authentication, a cloaked identifier corresponding to the request for validating the one or more data items; However, Winner discloses it [FIG. 1 and para. 32; receiving, from the online system 140 an anonymous identifier].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Ramatchandirane’s system to further comprise the missing claim limitations, as disclosed by Winner, to provide anonymous login of the user into a third-party service provider [Winner abstract and para. 3-4].
Ramatchandirane and Winner do not explicitly disclose sending the cloaked identifier to the service provider to cause the service provider to send the cloaked identifier to the trusted entity to validate the one or more data items, wherein the transaction is conducted when the service provider validates the one or more data items; However, Brown discloses it [FIG. 7C and para. 155-156; sending a proof data to and entity 160, e.g. a bank, which forwards the proof data to an authentication engine 180 for authentication].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Ramatchandirane and Winner’s system to further comprise the missing claim limitations, as disclosed by Brown, in order to protect private information from the verifier [Brown para. 62].

As regarding claim 2, Ramatchandirane further discloses The method of claim 1, wherein the trusted party includes one of a trusted entity that is in possession of the one or more data items and a transaction engine that is to interface with the trusted entity on behalf of the record owner to seek validation of the one or more data items [para. 241 and 251; the remote payment verifies the proposed transaction].  

3, Ramatchandirane further discloses The method of claim 1, wherein the cloaked identifier comprises at least one of 
a record owner identifier comprising a string of pseudo-random characters that is ephemeral [para. 247]; and  121 
4817-9479-5140.vla contextual identity [para. 247; accessing user’s record is limited to expiration time of the transaction code].  

As regarding claim 4, Ramatchandirane further discloses The method of claim 3, wherein the contextual identity comprises at least some of 
one or more parameters related to the transaction [para. 247; timestamp]; 
at least one limitation related to accessing the one or more data items [para. 247; accessing user’s record is limited to expiration time of the transaction code]; 
one or more response types permitted with respect to the one or more data items; 
a limitation on related to accessing the one or more data items based on recency of the one or more data items; and 
the one or more data items [para. 247].  

As regarding claim 5, Ramatchandirane further discloses The method of claim 1, wherein access of each of the one or more data items is subject to at least one access limitation [para. 247; accessing user’s record is limited to expiration time of the transaction code].  

6, Ramatchandirane further discloses The method of claim 5, wherein the at least one access limitation includes one or more of: 
an access restriction related to a period of time to of the access [para. 247; accessing user’s record is limited to expiration time of the transaction code]; 
a maximum number of times the data item is to be accessed; and 
a restriction on a geographical region from which an access request is initiated [para. 69 and 277].  

As regarding claim 7, Ramatchandirane further discloses The method of claim 6, wherein the at least one access limitation further comprises at least one restriction on at least one of: 
a type of validation request permitted [para. 89; determining whether the transaction request is correct prior to allowing access to user’s record for further verification || para. 69 and 277; determining locations associated with  the transaction request prior to allowing access to user’s record for further verification]; and 
a type of validation response permitted.  

As regarding claim 8, Ramatchandirane, Winner and Brown disclose Machine readable and non-transitory medium having information recorded thereon for secure data management, wherein the information, when read by the machine, causes the machine to perform: 
receiving, from a service provider, a request for validating one or more data items in order to carry out a transaction between the record owner and the service provider ; 
sending the request to a trusted party seeking to validate the one or more data items, wherein the trusted party is authorized to access the one or more data items [Ramatchandirane para. 240 and 250; transmitting a request including the proposed transaction to remote payment server]; 
carrying out authentication of the record owner required for accessing one or more data items [Ramatchandirane para. 61 and 233; authenticating the user]; 
receiving, from the trusted party upon successful authentication, a cloaked identifier corresponding to the request for validating the one or more data items [Winner FIG. 1 and para. 32; receiving, from the online system 140 an anonymous identifier]; and 
sending the cloaked identifier to the service provider to cause the service provider to send the cloaked identifier to the trusted entity to validate the one or more data items, wherein the transaction is conducted when the service provider validates the one or more data items [Brown FIG. 7C and para. 155-156; sending a proof data to and entity 160, e.g. a bank, which forwards the proof data to an authentication engine 180 for authentication].  

As regarding claim 9, Ramatchandirane further discloses The medium of claim 8, wherein the trusted party includes one of a trusted entity that is in possession of the one or more data items and a transaction engine that is to interface with the trusted entity on behalf of the record owner to seek validation of the one or more data items [para. 241 and 251; the remote payment verifies the proposed transaction].  

As regarding claim 10, Ramatchandirane further discloses The medium of claim 8, wherein the cloaked identifier comprises at least one of 
a record owner identifier comprising a string of pseudo-random characters that is ephemeral [para. 247]; and  123 
4817-9479-5140.vla contextual identity [para. 247; accessing user’s record is limited to expiration time of the transaction code].  

As regarding claim 11, Ramatchandirane further discloses The medium of claim 10, wherein the contextual identity comprises at least some of 
one or more parameters related to the transaction [para. 247; timestamp]; 
at least one limitation related to accessing the one or more data items [para. 247; accessing user’s record is limited to expiration time of the transaction code]; 
one or more response types permitted with respect to the one or more data items; 
a limitation on related to accessing the one or more data items based on recency of the one or more data items; and 
the one or more data items [para. 247].  

As regarding claim 12, Ramatchandirane further discloses The medium of claim 8, wherein access of each of the one or more data items is subject to at least one access limitation [para. 247; accessing user’s record is limited to expiration time of the transaction code].  

As regarding claim 13, Ramatchandirane further discloses The medium of claim 12, wherein the at least one access limitation includes one or more of: 
an access restriction related to a period of time to of the access [para. 247; accessing user’s record is limited to expiration time of the transaction code]; 
a maximum number of times the data item is to be accessed; and 
a restriction on a geographical region from which an access request is initiated [para. 69 and 277].  

As regarding claim 14, Ramatchandirane further discloses The medium of claim 13, wherein the at least one access limitation further comprises at least one restriction on at least one of: 
a type of validation request permitted [para. 89; determining whether the transaction request is correct prior to allowing access to user’s record for further verification || para. 69 and 277; determining locations associated with  the transaction request prior to allowing access to user’s record for further verification]; and  124 
4817-9479-5140.vta type of validation response permitted.  

As regarding claim 15, Ramatchandirane, Winner and Brown disclose A system for secure data management by a record owner, comprising: 
a service provider communication unit configured for receiving, from a service provider, a request for validating one or more data items in order to carry out a transaction between the record owner and the service provider [Ramatchandirane FIG. 28, para. 237-239; FIG. 29A and para. 246-247; receiving a proposed transaction]; 
a record owner authentication unit configured for carrying out authentication of the record owner required for accessing one or more data items [Ramatchandirane para. 61 and 233; authenticating the user]; and 
a communication unit configured for 
sending the request to a trusted party seeking to validate the one or more data items, wherein the trusted party is authorized to access the one or more data items [Ramatchandirane para. 240 and 250; transmitting a request including the proposed transaction to remote payment server], 
receiving, from the trusted party upon successful authentication, a cloaked identifier corresponding to the request for validating the one or more data items [Winner FIG. 1 and para. 32; receiving, from the online system 140 an anonymous identifier], and 
sending the cloaked identifier to the service provider to cause the service provider to send the cloaked identifier to the trusted entity to validate the one or more data items, wherein the transaction is conducted when the service provider validates the one or more data items [Brown FIG. 7C and para. 155-156; sending a proof data to and entity 160, e.g. a bank, which forwards the proof data to an authentication engine 180 for authentication].  

As regarding claim 16, Ramatchandirane further discloses The system of claim 15, wherein the trusted party includes one of a trusted entity that is in possession of the one or more data items and a transaction engine that is to interface with the trusted entity on behalf of the record owner to seek validation of the one or more data items [para. 241 and 251; the remote payment verifies the proposed transaction].  

As regarding claim 17, Ramatchandirane further discloses The system of claim 15, wherein the cloaked identifier comprises at least one of 125 
4817-9479-5140.vla record owner identifier comprising a string of pseudo-random characters that is ephemeral [para. 247]; and 
a contextual identity [para. 247; accessing user’s record is limited to expiration time of the transaction code].  

As regarding claim 18, Ramatchandirane further discloses The system of claim 17, wherein the contextual identity comprises at least some of 
one or more parameters related to the transaction [para. 247]; 
at least one limitation related to accessing the one or more data items [para. 247; accessing user’s record is limited to expiration time of the transaction code]; 
one or more response types permitted with respect to the one or more data items; 
a limitation on related to accessing the one or more data items based on recency of the one or more data items; and 
the one or more data items [para. 247; timestamp].  

As regarding claim 19, Ramatchandirane further discloses The system of claim 15, wherein access of each of the one or more data items is subject to at least one access limitation [para. 247; accessing user’s record is limited to expiration time of the transaction code].  

As regarding claim 20, Ramatchandirane further discloses The method of claim 19, wherein the at least one access limitation includes one or more of: 
an access restriction related to a period of time to of the access [para. 247; accessing user’s record is limited to expiration time of the transaction code]; 
a maximum number of times the data item is to be accessed; 
a restriction on a geographical region from which an access request is initiated [para. 69 and 277]; and 
at least one restriction on at least one of a type of validation request permitted and a type of validation response permitted [para. 89; determining whether the transaction request is correct prior to allowing access to user’s record for further verification || para. 69 and 277; determining locations associated with the transaction request prior to allowing access to user’s record for further verification].








Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 57127267986798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433